    Case: 3:17-cr-00042-RAM-RM Document #: 14 Filed: 07/16/20 Page 1 of 5



                         DISTRICT COURT OF THE VIRGIN ISLANDS
                          DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES,                               )
                                             )
                    Plaintiff,               )
                                             )
                    v.                       )     Case No. 3:17-cr-0019
                                             )
JAMAL HAYNES,                                )
                                             )
                    Defendant.               )
                                             )
UNITED STATES,                               )
                                             )
                    Plaintiff,               )
                                             )
                    v.                       )     Case No. 3:17-cr-0042
                                             )
JAMAL HAYNES,                                )
                                             )
                    Defendant.               )

                                         ORDER
       BEFORE THE COURT is the motion of the United States for reconsideration of the
Court’s July 10, 2020, Order. For the reasons stated below, the Court will deny the United
States’ motion.
                         I. FACTUAL AND PROCEDURAL HISTORY
       On October 30, 2017, in Case Number 3:17-cr-0019, Haynes pled guilty to conspiracy
to possess with intent to distribute cocaine for his involvement in a drug trafficking
organization. On the same day, in Case Number 3:17-cr-0042, Haynes also pled guilty to
conspiracy to possess with intent to distribute cocaine for his involvement in a second,
separate drug trafficking organization. Thereafter, on April 5, 2018, Haynes was sentenced
to a term of imprisonment of 135 months in Case Number 3:17-cr-0019 and a term of
imprisonment of 78 months in Case Number 3:17-cr-0042, such terms to be served
concurrently.
       On June 16, 2020, Haynes filed a motion for compassionate release. See Case Number
3:17-cr-0019, ECF No. 420; Case Number 3:17-cr-0042, ECF No. 9. In his motion, Haynes
        Case: 3:17-cr-00042-RAM-RM Document #: 14 Filed: 07/16/20 Page 2 of 5
United States v. Haynes
Case Nos. 3:17-cr-0019 and 3:17-cr-0042
Order
Page 2 of 5

asserted that he suffers from obesity, diabetes, hypertension, and chronic kidney disease. Id.
at 2.
         On June 30, 2020, the United States filed an opposition to Haynes’ motion for
compassionate release. See Case Number 3:17-cr-0019, ECF No. 421; Case Number 3:17-
cr-0042, ECF No. 11. In its opposition, the United States argued that the Court is barred from
considering Haynes’ motion for compassionate release due to his failure to exhaust his
administrative remedies. Id. at 7-10. The United States also argued that, even if Haynes has
exhausted his administrative remedies, he has not shown that extraordinary and compelling
reasons warrant his release. Id. at 11-12.
         On July 10, 2020, the Court entered an order holding Haynes’ motion for
compassionate release in abeyance pending supplementation of the record. See Case Number
3:17-cr-0019, ECF No. 422; Case Number 3:17-cr-0042, ECF No. 12. In so doing, the Court
found that Haynes had exhausted the requirements of 18 U.S.C. § 3582(c)(1): that is, Haynes
had filed his motion for compassionate release after the lapse of 30 days from the receipt by
the warden of the Federal Correctional Institution in Jesup, Georgia (“FCI Jesup”), the facility
where Haynes is presently incarcerated, of his request that the BOP move for compassionate
release on his behalf. See id. at 5. The Court also ordered the United States, by no later than
July 17, 2020, to provide a list of at least three experts who could testify as to Haynes’ medical
conditions and their interaction with COVID-19.
         On July 15, 2020, the United States filed a motion for reconsideration of the Court’s
July 10, 2020, Order. See Case Number 3:17-cr-0019, ECF No. 423; Case Number 3:17-
cr-0042, ECF No. 13.
                                          II. LEGAL STANDARD
         Local Rule of Criminal Procedure 1.2 provides that “[i]n cases of general procedure
not covered by these Rules, the Local Rules of Civil Procedure shall apply.” LRCr 1.2. Local
Rule of Civil Procedure 7.3 permits motions for reconsideration only when there is (1) an
intervening change in controlling law; (2) new evidence available; or (3) a need to correct
clear error or prevent manifest injustice. LRCi 7.3; see also Max's Seafood Café by Lou–Ann,
Inc. v. Quinteros, 176 F.3d 669, 677 (3d Cir.1999) (citing North River Ins. Co. v. CIGNA
     Case: 3:17-cr-00042-RAM-RM Document #: 14 Filed: 07/16/20 Page 3 of 5
United States v. Haynes
Case Nos. 3:17-cr-0019 and 3:17-cr-0042
Order
Page 3 of 5

Reinsurance Co., 52 F.3d 1194, 1218 (3d Cir.1995)). A motion for reconsideration “shall be
filed within fourteen (14) days after entry of the order or decision unless the time is extended
by the Court.” LRCi 7.3; see also Batista v. United States, 377 Fed. App'x 145, 147 (3d Cir.
2010) (affirming district court’s denial of motion for reconsideration because it was
untimely pursuant to local civil rule governing motions for reconsideration).
       The purpose of a motion for reconsideration “is to correct manifest errors of law or
fact or to present newly discovered evidence.” Harsco Corp. v. Zlotnicki, 779 F.2d 906, 909
(3d Cir.1985). “Such motions are not substitutes for appeals, and are not to be used ‘as a
vehicle for registering disagreement with the court's initial decision, for rearguing matters
already addressed by the court, or for raising arguments that could have been raised before
but were not.’” Cabrita Point Dev., Inc. v. Evans, 52 V.I. 968, 975 (D.V.I. 2009) (quoting Bostic
v. AT & T of the V.I., 312 F. Supp. 2d 731, 733 (D.V.I. 2004)).
       In the context of a motion to reconsider, “manifest injustice ‘generally means that the
Court overlooked some dispositive factual or legal matter that was presented to it.’” Id.
(quoting In re Rose, No. 06–1818(JLP), 2007 U.S. Dist. LEXIS 64622, at *3 (D.N.J. Aug. 30,
2007)). Manifest injustice has also been defined as “‘an error in the trial court that is direct,
obvious, and observable.’” Tenn. Prot. & Advocacy, Inc. v. Wells, 371 F.2d 342, 348 (6th Cir.
2004) (quoting Black's Law Dictionary 974 (7th ed. 1999)). “[M]ost cases . . . use the term
‘manifest injustice’ to describe the result of plain error.” Douglass v. United Servs. Auto Ass'n,
79 F.3d 1415, 1425 (5th Cir. 1996).
                                          III. DISCUSSION
       Title 18, Section 3582 of the United States Code (“Section 3582”) provides in
pertinent part that
       (A) the court, . . . upon motion of the defendant after the defendant has fully exhausted
       all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion
       on the defendant’s behalf or the lapse of 30 days from the receipt of such a request by
       the warden of the defendant’s facility, whichever is earlier, may reduce the term of
       imprisonment . . ., after considering the factors set forth in section 3553(a) to the
       extent that they are applicable, if it finds that—
            (i) extraordinary and compelling reasons warrant such a reduction; . . .
            ...
     Case: 3:17-cr-00042-RAM-RM Document #: 14 Filed: 07/16/20 Page 4 of 5
United States v. Haynes
Case Nos. 3:17-cr-0019 and 3:17-cr-0042
Order
Page 4 of 5

        and that such a reduction is consistent with applicable policy statements issued by
        the Sentencing Commission.
18 U.S.C. § 3582(c)(1).
        In its motion for reconsideration, the United States appears to argue for
reconsideration based on the need to correct clear error or manifest injustice.1 With respect
to the Court’s conclusion regarding 18 U.S.C. § 3582(c)(1)(A)’s exhaustion requirement, the
United States argues that
        Title 18, United States Code, Section 3582(c)(1)(A) permits a Court to consider
        a request for compassionate release only “after the defendant has fully
        exhausted all administrative rights to appeal a failure of the BOP to bring a
        motion on the defendant’s behalf or the lapse of 30 days from receipt of such
        a request of such a request [sic] by the warden.” This Court, however,
        concluded that “because more than 30 days passed between May 10, 2020,
        when Haynes’ submitted his request to the Warden, and June 16, 2020, when
        the clerk of the Court received Haynes’ motion for compassionate release,
        Haynes has exhausted his administrative remedies.” As previously argued, the
        United States believes that Haynes has failed to “fully exhaust” all
        administrative rights by failing to appeal the warden’s denial on form BP-9 as
        directed by the warden. He merely took one step. Haynes concedes as much in
        his motion by stating, “[t]his motion is being sent directly to the Court even
        though he has not exhausted all administration remedy.” Haynes then argues
        that exhaustion should be waived.
See Mot. for Reconsideration at 2-3, Case Number 3:17-cr-0019, ECF No. 423; Mot. for
Reconsideration at 2-3, Case Number 3:17-cr-0042, ECF No. 13. As such, the United States
invites the Court to deny Haynes’ motion for compassionate release.
        Significantly, the Third Circuit has explained that 18 U.S.C. § 3582(c)(1)(A)’s
exhaustion requirement may be satisfied in one of two ways: (1) the Bureau of Prisons
(“BOP”) must have thirty days to consider a defendant's request to move for compassionate
release on his behalf, or (2) the defendant must administratively exhaust an adverse decision
by BOP within that time period. See United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).
Here, Haynes moved for compassionate release after the thirty-day time period expired.2 As


1The United States does not argue that there has been any intervening change in controlling law or that new
evidence is available.
2 The United States has never addressed the expiration of the exhaustion period prescribed by 18 U.S.C.
§ 3582(c)(1)(A). Moreover, the United States’ citation to United States v. Isaiah Fawkes, Case No. 1:04-CR-
     Case: 3:17-cr-00042-RAM-RM Document #: 14 Filed: 07/16/20 Page 5 of 5
United States v. Haynes
Case Nos. 3:17-cr-0019 and 3:17-cr-0042
Order
Page 5 of 5

such, the Court concludes that it did not clearly err in finding that Haynes has satisfied the
exhaustion requirement of 18 U.S.C. § 3582(c)(1)(A).3 Thus, the Court will deny the United
States’ invitation to reconsider its July 10, 2020, Order.
        The United States also appears to request clarification regarding the Court’s order
that “the United States to provide a list of at least three potential expert witnesses who could
testify as to Haynes’ medical conditions and their interaction with COVID-19.” See Order at
7, July 10, 2020, Case Number 3:17-cr-0019, ECF No. 422; Order at 7, July 10, 2020, Case
Number 3:17-cr-0042, ECF No. 12. The United States asserts that
        Deputy Warden Winston Freeman, FCI-Jesup, has advised the United States
        that the facility stands prepared to provide the Court with experts from within
        its facility who rendered medical treatment to Haynes during his
        incarceration. Deputy Warden Freeman is also prepared to provide the Court
        with experts from FCI-Jesup who can inform the Court of the procedures
        utilized by the facility to analyze Haynes’ eligibility for compassionate release.
        The United States would otherwise be unduly burdened with identifying
        independent medical experts during this pandemic period.
See Mot. for Reconsideration at 2, Case Number 3:17-cr-0019, ECF No. 423; Mot. for
Reconsideration at 2, Case Number 3:17-cr-0042, ECF No. 13. Significantly, nothing in the
Court’s July 10, 2020, Order prohibits the United States from identifying experts employed
by the BOP.
        The premises considered, it is hereby
        ORDERED that the motion of the United States for reconsideration of the Court’s July
10, 2020, Order is DENIED.
    Dated: July 16, 2020                                            /s/ Robert A. Molloy
                                                                    ROBERT A. MOLLOY
                                                                    District Judge


00172-WAL-GWC, is inapposite. In Fawkes, there was no indication that Fawkes had sent a request to the
warden of his facility to move for compassionate release on his behalf. As such, in Fawkes’ case, the exhaustion
period had not expired. Indeed, there was no evidence it had even begun.
3 With respect to the merits of Haynes’ motion for compassionate release, the United States argues that “this
Court needs only look to the decision in United States v. Alam, 960 F.3d 831 (6th Cir. 2020), in concluding that
Haynes does not suffer from an ‘extraordinary and compelling’ medical condition.” See Mot. for Reconsideration
at 4, Case Number 3:17-cr 0019, ECF No. 423; Mot. for Reconsideration at 4, Case Number 3:17-cr 0042, ECF
No. 13. Significantly, the Alam Court did not discuss the merits of the motion for compassionate release before
it. As such, that decision cannot and does not inform the Court’s consideration of the merits of Haynes’ motion.
